COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Lemons


JACK JERNIGAN
                                                  MEMORANDUM OPINION *
v.   Record No. 1102-98-3                             PER CURIAM
                                                   SEPTEMBER 15, 1998
RYDER DEDICATED LOGISTICS AND
 RYDER TRUCK RENTAL, INC.

         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Rhonda L. Overstreet; Lumsden, Overstreet &
            Hansen, on brief), for appellant.
            (William H. Fralin, Jr.; Jolly, Place,
            Fralin & Prillaman, on brief), for appellees.



     Jack Jernigan ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that he

failed to prove that his ongoing right knee symptoms and

post-May 13, 1997 disability were causally related to his

compensable July 16, 1994 injury by accident.       Upon reviewing the

record and the briefs of the parties, we find that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"General principles of workman's compensation law provide that

'[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.

459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that

claimant's evidence sustained his burden of proof, the

commission's findings are binding and conclusive upon us.     See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d

833, 835 (1970).
     In denying claimant's application, the commission found as

follows:
                Based upon this record, the Deputy
           Commissioner concluded that the claimant had
           failed to prove that his current disability
           and medical treatment are causally related to
           the July 1994 industrial accident. We agree.
            Dr. [Bertram] Spetzler relates the
           claimant's current condition to his
           underlying osteoarthritis, and has stated
           that the claimant's current problems really
           could not be considered work related after
           the standard healing period. We find that
           the claimant has failed to prove that his
           current knee condition is causally related to
           the traumatic aggravation which occurred more
           than three years ago, in 1994.


     Based upon Dr. Spetzler's October 3, 1997 letter report and

his related medical records, which support the commission's

findings, we cannot find as a matter of law that claimant's

evidence sustained his burden of proof.   Accordingly, we affirm

the commission's decision. 1
     1
      Based upon our holding on the causation issue, we need not
address the marketing issue.



                                - 2 -
        Affirmed.




- 3 -